DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5, 8, 11-13, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,449,442 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the substantially similar subject matter of a system comprising: a server; one or more processors; a memory operably coupled to the server, the memory holding instructions that when executed by the one or more processors, cause the system to: receive, on a first computer, a request for confirmation that a user of a second computer is a human; automatically generate a computer game that presents two or more still images of real world imagery and requests that a user of the second computer identify an object that appears in at least one of the still images; transmitting, to the second computer, at least a portion of the game; receiving, at the first computer, the user’s identification of the object; comparing the user’s identification with a database comprising information about which of the two or more still images contain which objects; verifying whether the user’s identification of the object received at the first computer match the database; and transmitting the result of the verification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 8, 9, 11-13, 16, 18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by von Ahn Arellano (US 2005/0014118 A1).
Regarding claims 1, 8, and 16, von Ahn Arellano discloses a system comprising: 
a server; one or more processors; and a memory operably coupled to the server, the memory holding instructions that when executed by the one or more processors (see par. [0020], host computer 12 may be an individual server), cause the system to:
receive, on a first computer, a request for confirmation that a user of a second computer is a human (see par. [0034], When humans play the game online (or over the Internet), they help computers determine the contents of images);
automatically generate a computer game that presents two or more still images of real world imagery and requests that a user of the second computer identify an object that appears in at least one of the still images (see fig. 2 and par. [0023], in one embodiment, more than two players may also receive an identical image and “annotate” the image in the manner similar to that described hereinbelow with reference to image content identification by only two players; also see par. [0024], After successful and timely completion of content identification, the present image 24 may be removed from the players' view and replaced with another image as discussed hereinbelow with reference to FIG. 3);

receiving, at the first computer, the user’s identification of the object (see par. [0023], who communicate to the host computer 12 via their respective computing units 14-17); 
comparing the user’s identification with a database comprising information about which of the two or more still images contain which objects (see par. [0022], These images may then also be stored in the database 22 along with corresponding content-identifying terms for the images received from the participants);
verifying whether the user’s identification of the object received at the first computer match the database (see par. [0030], if there is an identical entry stored in both sets A and B, then the software may determine that a match has been found and, hence, may conclude the game of content identification of the present image); and
transmitting the result of the verification (see par. [0030], if there is an identical entry stored in both sets A and B, then the software may determine that a match has been found and, hence, may conclude the game of content identification of the present image). With respect to claim 16, von Ahn Arellano also discloses recording the digital image data and the at least one object within a database (see par. [0022], These images may then also be stored in the database 22 along with corresponding content-identifying terms for the images received from the participants).

Regarding claim 2, von Ahn Arellano discloses where the database is generated at least in part by gathering data generated by human users of the system (see par. [0022], These images may then also be stored in the database 22 along with corresponding content-identifying terms for the images received from the participants).

Regarding claims 3-5, 11-13, and 20, von Ahn Arellano discloses where the real world imagery (or digital image data) comprises photographs, video clips, computer-generated images, sound clips, or still images (see par. [0019], the methodology described hereinbelow to label static images may also be used to provide content-identifying terms for sound clips and video clips as well).

Regarding claim 9, von Ahn Arellano discloses where the digital image data is distributed prior to game play (see par. [0026], Simultaneously with starting the game timer (block 30), the software may select and retrieve (e.g., from the database 22) a new image to be sent to the computer terminals of both players so that the players can view an identical image on their computers (block 32)).

Regarding claim 18, von Ahn Arellano discloses where the distributing to the plurality of clients is substantially simultaneous (see par. [0026], Simultaneously with starting the game timer (block 30), the software may select and retrieve (e.g., from the database 22) a new image to be sent to the computer terminals of both players so that the players can view an identical image on their computers (block 32)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 10, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over von Ahn Arellano (US 2005/0014118 A1) in view of Pratte et al. (US 2008/0216163 A1).
Regarding claims 6, 7, 14, and 15, von Ahn Arellano discloses the system as discussed above. However, von Ahn Arellano does not explicitly disclose where access to the system is denied based upon a failure of the user to generate a positive verification and where notification of the failure of the user to generate the positive verification is transmitted to the second computer for display to the user.
Pratte teaches a method for network authentication of human interaction where access to the system is denied based upon a failure of the user to generate a positive verification and where notification of the failure of the user to generate the positive verification is transmitted to the second computer for display to the user (see par. [0118], At step 208, the user identifies the shared secret objects from among the 2-dimensional images sent to the client in step 206. If the objects have been successfully identified by the user of the client system the server can authorize access to services. If the objects were not identified, the server can provide notification of failure to the client and deny further access). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of von Ahn Arellano to deny access to the system as taught by Pratte in order to provide an authentication 

Regarding claim 10, von Ahn Arellano discloses the system as discussed above. However, von Ahn Arellano does not explicitly disclose where a game environment includes output data that is distinct from the digital image data. 
Pratte teaches a method for network authentication of human interaction where a game environment includes output data that is distinct from the digital image data (see fig. 12A, 13, shows text instructions in addition to the image data). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the system of von Ahn Arellano with the text and image data as taught by Pratte in order to provide an authentication test for distinguishing a human from an attacking automated process which most humans can solve and is easy for server machines administering the test to generate and evaluate (see Pratte, par. [0005]).

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest where a number of incorrect and correct identifications are recorded within the database and where the database is queried at a later time to determine whether a human has correctly identified an object within the digital image data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huelsbergen (US 2007/0026372 A1), Rui et al. (US 2005/0065802 A1), Pering et al. (US 2004/0093527 A1), Zlotnick et al. (US 2002/0186885 A1), Sundaresan (US 8,948,520 B2), Hachey (US 2010/0325706 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.